IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             : NO. 767
                                                   :
      AMENDMENT OF RULE 105 OF                     : SUPREME COURT RULES
      THE PENNSYLVANIA RULES                       :
      FOR CONTINUING LEGAL                         : DOCKET
      EDUCATION                                    :
                                                   :



                                              ORDER


PER CURIAM

        AND NOW, this 9th day of May, 2018, upon the recommendation of the
Pennsylvania Continuing Legal Education Board; the proposal having been published
for public comment in the Pennsylvania Bulletin, 47 Pa.B. 3487 (June 24, 2017):

        It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 105 of the Pennsylvania Rules for Continuing Legal Education is amended in
the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.